DETAILED ACTION
Response to Amendment
1.	Applicant’s Amendment and Response, submitted August 17, 2021, has been reviewed by the examiner and entered of record in the file.  Claims 1 and 2 are amended.  2.	Claims 1-51 are pending in the application.

Terminal Disclaimer
3.	Applicants' Terminal Disclaimer, filed on August 17, 2021, disclaiming the
terminal portion of any patent granted on this application which would extend beyond
the expiration date of the full statutory term of prior U.S. Pat. No 9,173,956,
U.S. Pat. No. 9,757,373, U.S. Pat. No. 10,010,544, and U.S. Pat. No. 10,588,904 have been reviewed and are accepted. The Terminal Disclaimer has been recorded.


Previous Claim Rejections – Double Patenting
4.	Claims 1-51 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. U.S. 9,173,956.
5.	Claims 1-51 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Pat. No. 9,757,373.
6.	Claims 1-51 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Pat. No. 10,010,544.
7.	Claims 1-51 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Pat. No. 10,588,904.

withdrawn.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below.  Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted
no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with
Christine E. Dunne, Ph.D, Reg. No. 78,279, on November 9, 2021.
	The application has been amended as follows:
	CLAIM 2, at page 9 of the 8/17/21 claim set, line 10, please amend the definition 			of W as follows:
		After the term “moiety,” please insert the following:
		 “according to the following structure:
                           
    PNG
    media_image1.png
    117
    196
    media_image1.png
    Greyscale
  “.

	CLAIMS 6, 8, 13-18 and 20, please CANCEL without prejudice or disclaimer.

REASONS FOR ALLOWANCE
9.	In view of the submission of the Terminal Disclaimers (please see above), as well

	This invention relates to a method of reducing insulin levels in a subject in need thereof by administering a novel METAP2 inhibitor. Methods of reducing insulin levels are known in the art, however the aspect of administering the instant claimed compounds, having METAP2 inhibitory activity, in order to reduce the amount of insulin excreted by the  cells in the presence of elevated glucose, is novel and unobvious. After a thorough search, the closest relevant art, Petersen et al was found to teach the administration of similar polymer conjugates for targeted therapies.  However Petersen et al fail to teach, suggest or render obvious the instant claimed compounds or their methods of use.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Telephone Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611